

115 HR 6522 IH: Santa Cruz Valley National Heritage Area Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6522IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Santa Cruz Valley National Heritage Area, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Santa Cruz Valley National Heritage Area Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Designation of Santa Cruz Valley National Heritage Area.
					Sec. 5. Management plan.
					Sec. 6. Evaluation; report.
					Sec. 7. Local coordinating entity.
					Sec. 8. Relationship to other Federal agencies.
					Sec. 9. Private property and regulatory protections.
					Sec. 10. Authorization of appropriations.
					Sec. 11. Use of Federal funds from other sources.
					Sec. 12. Sunset for grants and other assistance.
 2.PurposesThe purposes of this Act include— (1)to establish the Santa Cruz Valley National Heritage Area in the State of Arizona;
 (2)to implement the recommendations of the Alternative Concepts for Commemorating Spanish Colonization study completed by the National Park Service in 1991, and the Feasibility Study for the Santa Cruz Valley National Heritage Area prepared by the Center for Desert Archaeology in July 2005; (3)to provide a management framework to foster a close working relationship with all levels of government, the private sector, and the local communities in the region and to conserve the region’s heritage while continuing to pursue compatible economic opportunities;
 (4)to assist communities, organizations, and citizens in the State of Arizona in identifying, preserving, interpreting, and developing the historical, cultural, scenic, and natural resources of the region for the educational and inspirational benefit of current and future generations; and
 (5)to provide appropriate linkages between units of the National Park System and communities, governments, and organizations within the National Heritage Area.
 3.DefinitionsIn this Act: (1)National heritage areaThe term National Heritage Area means the Santa Cruz Valley National Heritage Area established in this Act.
 (2)Local coordinating entityThe term local coordinating entity means the Santa Cruz Valley Heritage Alliance, Inc., which is hereby designated by Congress— (A)to develop, in partnership with others, the management plan for the National Heritage Area; and
 (B)to act as a catalyst for the implementation of projects and programs among diverse partners in the National Heritage Area.
 (3)Management planThe term management plan means the plan prepared by the local coordinating entity for the National Heritage Area that specifies actions, policies, strategies, performance goals, and recommendations to meet the goals of the National Heritage Area, in accordance with this Act.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 4.Designation of Santa Cruz Valley National Heritage Area (a)EstablishmentThere is hereby established the Santa Cruz Valley National Heritage Area.
			(b)Boundaries
 (1)In generalThe National Heritage Area shall consist of portions of the counties of Santa Cruz and Pima. (2)MapThe boundaries of the National Heritage Area shall be as generally depicted on the map titled Santa Cruz Valley National Heritage Area, and numbered T09/80,000, and dated November 13, 2007. The map shall be on file and available to the public in the appropriate offices of the National Park Service and the local coordinating entity.
				5.Management plan
 (a)RequirementsThe management plan for the National Heritage Area shall— (1)describe comprehensive policies, goals, strategies, and recommendations for telling the story of the heritage of the area covered by the National Heritage Area and encouraging long-term resource protection, enhancement, interpretation, funding, management, and development of the National Heritage Area;
 (2)include a description of actions and commitments that Federal, State, Tribal, and local governments, private organizations, and citizens will take to protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the National Heritage Area;
 (3)specify existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the National Heritage Area;
 (4)include an inventory of the natural, historical, cultural, educational, scenic, and recreational resources of the National Heritage Area related to the national importance and themes of the National Heritage Area that should be protected, enhanced, interpreted, managed, funded, and developed;
 (5)recommend policies and strategies for resource management, including the development of intergovernmental and interagency agreements to protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the National Heritage Area;
 (6)describe a program for implementation for the management plan, including— (A)performance goals;
 (B)plans for resource protection, enhancement, interpretation, funding, management, and development; and
 (C)specific commitments for implementation that have been made by the local coordinating entity or any Federal, State, Tribal, or local government agency, organization, business, or individual;
 (7)include an analysis of, and recommendations for, means by which Federal, State, Tribal, and local programs may best be coordinated (including the role of the National Park Service and other Federal agencies associated with the National Heritage Area) to further the purposes of this Act; and
 (8)include a business plan that— (A)describes the role, operation, financing, and functions of the local coordinating entity and of each of the major activities contained in the management plan; and
 (B)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the National Heritage Area.
					(b)Deadline
 (1)In generalNot later than 3 years after the date on which funds are first made available to develop the management plan after designation as a National Heritage Area, the local coordinating entity shall submit the management plan to the Secretary for approval.
 (2)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with paragraph (1), the local coordinating entity shall not qualify for any additional financial assistance under this Act until such time as the management plan is submitted to and approved by the Secretary.
				(c)Approval of Management Plan
 (1)ReviewNot later than 180 days after receiving the plan, the Secretary shall review and approve or disapprove the management plan for a National Heritage Area on the basis of the criteria established under paragraph (3).
 (2)ConsultationThe Secretary shall consult with the Governor of each State in which the National Heritage Area is located before approving a management plan for the National Heritage Area.
 (3)Criteria for approvalIn determining whether to approve a management plan for a National Heritage Area, the Secretary shall consider whether—
 (A)the local coordinating entity represents the diverse interests of the National Heritage Area, including Federal, State, Tribal, and local governments, natural and historic resource protection organizations, educational institutions, businesses, recreational organizations, community residents, and private property owners;
 (B)the local coordinating entity— (i)has afforded adequate opportunity for public and Federal, State, Tribal, and local governmental involvement (including through workshops and hearings) in the preparation of the management plan; and
 (ii)provides for at least semiannual public meetings to ensure adequate implementation of the management plan;
 (C)the resource protection, enhancement, interpretation, funding, management, and development strategies described in the management plan, if implemented, would adequately protect, enhance, interpret, fund, manage, and develop the natural, historic, cultural, educational, scenic, and recreational resources of the National Heritage Area;
 (D)the management plan would not adversely affect any activities authorized on Federal land under public land laws or land use plans;
 (E)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the plan;
 (F)the Secretary has received adequate assurances from the appropriate State, Tribal, and local officials whose support is needed to ensure the effective implementation of the State, Tribal, and local elements of the management plan; and
 (G)the management plan demonstrates partnerships among the local coordinating entity, Federal, State, Tribal, and local governments, regional planning organizations, nonprofit organizations, or private sector parties for implementation of the management plan.
					(4)Disapproval
 (A)In generalIf the Secretary disapproves the management plan, the Secretary— (i)shall advise the local coordinating entity in writing of the reasons for the disapproval; and
 (ii)may make recommendations to the local coordinating entity for revisions to the management plan. (B)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or disapprove the revised management plan.
					(5)Amendments
 (A)In generalAn amendment to the management plan that substantially alters the purposes of the National Heritage Area shall be reviewed by the Secretary and approved or disapproved in the same manner as the original management plan.
 (B)ImplementationThe local coordinating entity shall not use Federal funds authorized by this Act to implement an amendment to the management plan until the Secretary approves the amendment.
 (6)AuthoritiesThe Secretary may— (A)provide technical assistance under the authority of this Act for the development and implementation of the management plan; and
 (B)enter into cooperative agreements with interested parties to carry out this Act. 6.Evaluation; report (a)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the National Heritage Area under this Act, the Secretary shall—
 (1)conduct an evaluation of the accomplishments of the National Heritage Area; and (2)prepare a report in accordance with subsection (c).
 (b)EvaluationAn evaluation conducted under subsection (a)(1) shall— (1)assess the progress of the local coordinating entity with respect to—
 (A)accomplishing the purposes of the authorizing legislation for the National Heritage Area; and (B)achieving the goals and objectives of the approved management plan for the National Heritage Area;
 (2)analyze the Federal, State, Tribal, and local, and private investments in the National Heritage Area to determine the impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the National Heritage Area for purposes of identifying the critical components for sustainability of the National Heritage Area.
 (c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall submit a report to the Committee on Natural Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the United States Senate. The report shall include recommendations for the future role of the National Park Service, if any, with respect to the National Heritage Area.
			7.Local coordinating entity
 (a)DutiesTo further the purposes of the National Heritage Area, the Santa Cruz Valley Heritage Alliance, Inc., as the local coordinating entity, shall—
 (1)prepare a management plan for the National Heritage Area, and submit the management plan to the Secretary, in accordance with this Act;
 (2)submit an annual report to the Secretary for each fiscal year for which the local coordinating entity receives Federal funds under this Act, specifying—
 (A)the specific performance goals and accomplishments of the local coordinating entity; (B)the expenses and income of the local coordinating entity;
 (C)the amounts and sources of matching funds; (D)the amounts leveraged with Federal funds and sources of the leveraging; and
 (E)grants made to any other entities during the fiscal year; (3)make available for audit for each fiscal year for which the local coordinating entity receives Federal funds under this Act, all information pertaining to the expenditure of the funds and any matching funds; and
 (4)encourage economic viability and sustainability that is consistent with the purposes of the National Heritage Area.
 (b)AuthoritiesFor the purposes of preparing and implementing the approved management plan for the National Heritage Area, the local coordinating entity may use Federal funds made available under this Act to—
 (1)make grants to political jurisdictions, nonprofit organizations, and other parties within the National Heritage Area;
 (2)enter into cooperative agreements with or provide technical assistance to political jurisdictions, nonprofit organizations, Federal agencies, and other interested parties;
 (3)hire and compensate staff, including individuals with expertise in— (A)natural, historical, cultural, educational, scenic, and recreational resource conservation;
 (B)economic and community development; and (C)heritage planning;
 (4)obtain funds or services from any source, including other Federal programs; (5)contract for goods or services; and
 (6)support activities of partners and any other activities that further the purposes of the National Heritage Area and are consistent with the approved management plan.
 (c)Prohibition on acquisition of real propertyThe local coordinating entity may not use Federal funds authorized under this Act to acquire any interest in real property.
			8.Relationship to other Federal agencies
 (a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on a National Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the maximum extent practicable.
 (c)Other Federal agenciesNothing in this Act— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of a National Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 9.Private property and regulatory protectionsNothing in this Act— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the National Heritage Area;
 (2)requires any property owner to permit public access (including access by Federal, State, Tribal, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, Tribal, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, Tribal, or local agency, or conveys any land use or other regulatory authority to any local coordinating entity, including but not necessarily limited to development and management of energy, water, or water-related infrastructure;
 (4)authorizes or implies the reservation or appropriation of water or water rights; (5)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the National Heritage Area; or
 (6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
			10.Authorization of appropriations
 (a)Authorization of appropriationsSubject to subsection (b), there are authorized to be appropriated to carry out this Act not more than $1,000,000 for any fiscal year. Funds so appropriated shall remain available until expended.
 (b)Limitation on total amounts appropriatedNot more than $15,000,000 may be appropriated to carry out this Act. (c)Cost-Sharing requirementThe Federal share of the total cost of any activity under this Act shall be not more than 50 percent; the non-Federal contribution may be in the form of in-kind contributions of goods or services fairly valued.
 11.Use of Federal funds from other sourcesNothing in this Act shall preclude the local coordinating entity from using Federal funds available under other laws for the purposes for which those funds were authorized.
 12.Sunset for grants and other assistanceThe authority of the Secretary to provide financial assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.
		